DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 17 November 2022.
Claims 1-23 are currently pending and being examined. Claims 24-26 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 1-23 in the reply filed on 17 November 2022 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gumpert (US 2019/0283227).

Claim 13, Gumpert teaches a power tool (Fig. 1) comprising:
a housing (2; Fig. 1);
a motor (20; Fig. 1) disposed in the housing (2; Fig. 1);
a motor controller (40; Fig. 6) disposed in the housing (2; Fig. 1) and in electrical communication with the motor (¶[0022]);
a transmission disposed in the housing and coupled to the motor (¶[0018]-[0019]);
a tool bit holder (6; Fig. 1) configured to be rotatably driven by the motor via the transmission and configured to receive a tool bit (8; Fig. 1) for rotatably driving threaded fasteners (¶[0018]-[0019]);
a power switch (12; Fig. 1) actuatable from outside the housing and in electrical communication with the motor controller to control power delivery to the motor (¶[0021]); and
an electronic mode select switch (10; Fig. 1) actuatable from outside the housing and in electrical communication with the motor controller (see Fig. 1 showing 10 actuatable from the outside of housing 2), the electronic mode select switch configured to select between at least a first mode of operation (14 or 16; Fig. 1) in which power delivery to the motor is controlled by actuation of the power switch (¶[0033]) and an electronic lock on mode (18; Fig. 1) in which continuous power is delivered to the motor starting an actuation and continuing after a subsequent release of the power switch (¶[0025]-[0026]).

Claim 20, Gumpert teaches the power tool of claim 13, wherein the electronic mode select switch includes an indicator that provides a visual indication of a selected mode of operation (see Fig. 1 showing that the knob of the mode selector 10 points to indicia indicating what mode is selected).

Claim 21, Gumpert teaches the power tool of claim 20, wherein the motor controller further includes:
a memory module for storing instructions for the first mode of operation and the electronic lock on mode (¶[0029]-[0030]; Fig. 6); and
a microcontroller that is configured to perform the instructions stored in the memory module and communicate the instructions to a motor control circuit (¶[0029]-[0030]; Fig. 6).

Claim 22, Gumpert teaches the power tool of claim 13, wherein the first mode of operation is a manual high speed mode, and the electronic mode select switch is further configured to select among the first mode of operation (14; Fig. 1), the electronic lock on mode (18; Fig. 1), and a manual low speed mode (16; Fig. 1) in which power delivery to the motor is controlled by actuation of the power switch, wherein the manual low speed mode causes a lower amount of power delivery to the motor than the manual high speed mode (¶[0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gumpert (US 2019/0283227) in view of Larsen (US 2020/0094392).

Claim 1, Gumpert teaches a power tool (Fig. 1) comprising:

    PNG
    media_image1.png
    363
    498
    media_image1.png
    Greyscale
a housing (2; Fig. 1) including a motor housing portion (annotated Fig. 1), a transmission housing portion (annotated Fig. 1) coupled to the motor housing portion, and a handle portion (annotated Fig. 1) coupled to and extending transverse to a bottom surface of the motor housing portion, the motor housing portion including a top surface generally opposite the bottom surface (see annotated Fig. 1);
a motor (20; Fig. 1) at least partially disposed in the motor housing portion (see annotated Fig. 1 showing 20 in the motor housing portion);
a motor controller (40; Fig. 6) disposed in the housing (2; Fig. 1) and in electrical communication with the motor (¶[0022]);
a transmission disposed at least partially in the transmission housing portion (¶[0018]-[0019]);
a tool bit holder (6; Fig. 1) configured to be rotatably driven by the motor via the  transmission and configured to receive a tool bit (8; Fig. 1) for rotatably driving threaded fasteners (¶[0018]-[0019]); 
a power switch (12; Fig. 1) actuatable from outside the housing and in electrical  communication with the motor controller to control power delivery to the motor (¶[0021]); and
an electronic mode select switch (10; Fig. 1) coupled to and actuatable from outside the motor housing portion (see Fig. 1 showing 10 actuatable from the outside of housing 2), the electronic mode select switch in electrical communication with the motor controller and configured to select among a plurality of modes of operation of the motor (“The mode of operation of the hammer drill as shown in FIG. 1 is altered by adjusting a knob 10 to select one of the three modes of operation 18, 14, 16 and then depressing the trigger button 12 which activates an electric motor 20 to drive the tool within that mode of operation.” ¶[0021]).
Gumpert does not teach the electronic mode select switch disposed on the top surface of the motor housing portion.
However, Larsen teaches a power tool (100; Fig. 2) having an electronic mode select switch (115; Fig. 2) disposed on the top surface of the motor housing portion (see Fig. 2 showing the top view of the motor housing where 115 is located). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Gumpert, by having the mode switch on the top of the housing, as taught by Larsen, as mere rearrangement of parts that does not affect the function of the tool. 

    PNG
    media_image2.png
    759
    383
    media_image2.png
    Greyscale

Claim 4, Gumpert as modified by Larsen teaches the power tool of claim 1, wherein the top surface of the motor housing portion includes a rib (Larsen: annotated Fig. 2)  that is disposed at least partially surrounding the electronic mode select switch (Larsen: 115; Fig. 2), wherein the rib is raised above the top surface of the motor housing portion (Larsen: see Fig. 1 showing the rib raised about the top surface of the housing).

Claim 6, Gumpert as modified by Larsen teaches the power tool of claim 1, wherein the electronic mode select switch (Gumpert: 10; Fig. 1) is configured to be actuatable by a user with one hand while gripping the housing with the one hand in a position for actuating the power switch (Gumpert: 12; Fig. 1) and driving a threaded fastener into a workpiece (Gumpert: a user is capable of operating the tool in this manner).

Claim 7, Gumpert as modified by Larsen teaches the power tool of claim 6, wherein the power switch (Gumpert: Fig. 1) is disposed on the handle portion (Gumpert: annotated Fig. 1).

Claim 8, Gumpert as modified by Larsen teaches the power tool of claim 7, wherein the housing includes multiple gripping regions that enable multiple, different gripping positions by the one hand of the user and enable access to both the electronic mode select switch and the power switch by the one hand of the user (Larsen: the location of 115 is in the same location as the present invention, therefore one hand of the user is capable of operating 115 and 125 at the same time).


    PNG
    media_image3.png
    352
    550
    media_image3.png
    Greyscale
Claim 9, Gumpert as modified by Larsen teaches the power tool of claim 8, wherein the multiple gripping regions include:
a first gripping region (Gumpert: annotated Fig. 1) on the transmission housing portion; and 
a second gripping region(Gumpert: annotated Fig. 1) on a rear wall portion of a proximal portion of the handle portion.


    PNG
    media_image4.png
    339
    550
    media_image4.png
    Greyscale
Claim 10, Gumpert as modified by Larsen teaches the power tool of claim 9, wherein the multiple gripping regions further include: 
a third gripping region (Gumpert: annotated Fig. 1) on the motor housing portion; and
a fourth gripping region (Gumpert: annotated Fig. 1) on the rear wall portion of a distal portion of the handle portion.


    PNG
    media_image5.png
    313
    495
    media_image5.png
    Greyscale
Claim 11, Gumpert as modified by Larsen teaches the power tool of claim 10, wherein the multiple gripping regions further include:
a fifth gripping region (Gumpert: annotated Fig. 1)  on a front wall portion of the proximal portion of the handle portion; and
a sixth gripping region (Gumpert: annotated Fig. 1)  on the front wall portion of the proximal portion of the handle portion distal of the fifth gripping region.

Claim 12, Gumpert as modified by Larsen teaches the power tool of claim 8, wherein the motor housing portion includes a first concave recess on a first side (Gumpert: annotated Fig. 1)  of the motor housing portion and a second concave recess (Gumpert: annotated Fig. 1) on a second side of the motor housing portion, wherein:

    PNG
    media_image6.png
    381
    529
    media_image6.png
    Greyscale
the first side of the motor housing portion is opposite the second side of the motor housing portion,
the first concave recess (Gumpert: annotated Fig. 1) provides a first grip area for a thumb of the one hand of the user, and
the second concave recess (Gumpert: annotated Fig. 1) provides a second grip area for a forefinger of the one hand of the user.

Claim 18, Gumpert teaches the power tool of claim 13.
Gumpert does not teach the electronic mode select switch is configured to be actuatable by a user with one hand while gripping the housing with the one hand in a position for actuating the power switch and driving a threaded fastener into a workpiece.
However, Larsen teaches a power tool (100; Fig. 2) having an electronic mode select switch (115; Fig. 2) is configured to be actuatable by a user with one hand while gripping the housing with the one hand in a position for actuating the power switch (12; Fig. 1) and driving a threaded fastener into a workpiece (a user is capable of operating the tool in this manner).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Gumpert, by having the mode switch on the top of the housing, as taught by Larsen, as mere rearrangement of parts that does not affect the function of the tool. 

Claim 19, Gumpert as Larsen teaches the power tool of claim 18, wherein the housing includes multiple gripping regions that enable multiple, different gripping positions by the one hand of the user and enable access to both the electronic mode select switch and the power switch by the one hand of the user (Larsen: the location of 115 is in the same location as the present invention, therefore one hand of the user is capable of operating 115 and 125 at the same time).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gumpert (US 2019/0283227) in view of Larsen (US 2020/0094392), further in view of Klemm (US 2006/0291966).

Claim 2, Gumpert as modified by Larsen teaches the power tool of claim 1. 
Gumpert as modified by Larsen does not teach a belt clip disposed on the top surface of the motor housing portion.
However, Klemm teaches a power tool (110; Fig. 1A) having a belt clip (115; Fig. 1A) disposed on the top surface of the motor housing portion (see Fig. 1A showing 115 located on the top surface of the motor housing portion of 110).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Gumpert and Larsen, by adding a belt clip, as taught by Klemm, so the operator can hang the tool on their tool belt when not in use. 

Claim 3, Gumpert as modified by Larsen teaches the power tool of claim 2, wherein the electronic mode select switch (Larsen: 115; Fig. 2) is recessed in the top surface of the motor housing portion (Larsen: see Fig. 1 showing the side profile of the tool wherein 115 is recessed in the top surface of the housing) and the belt clip extends above the top surface of the motor housing portion (Klemm: see Fig. 1A showing 115 located on the top surface of the motor housing portion of 110).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gumpert (US 2019/0283227) in view of Larsen (US 2020/0094392), further in view of Nemetz (US 2006/0156859).

Claim 5, Gumpert as modified by Larsen teaches the power tool of claim 1. 
Gumpert as modified by Larsen does not teach the top surface of the motor housing portion includes multiple air vents disposed on the top surface of the motor housing portion.
However, Nemetz teaches a power tool (620; Fig. 27) wherein the top surface of the motor housing portion includes multiple air vents (669; Fig. 27) disposed on the top surface of the motor housing portion (“he cooling fan is vertically aligned with the holes 675 to make the radial expulsion of air easier. This causes air to be drawn in through the air vents 669 formed on the top of the housing 622” ¶[0096]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Gumpert and Larsen, by having air vents of the top of the housing, as taught by Nemetz, for cooling the motor and battery during operation of the tool. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gumpert (US 2019/0283227) in view of Klemm (US 2006/0291966).


    PNG
    media_image7.png
    363
    498
    media_image7.png
    Greyscale
Claim 14, Gumpert teaches the power tool of claim 13, wherein the housing includes a motor housing portion (annotated Fig. 1) having a top surface (annotated Fig. 1)  and a bottom surface (annotated Fig. 1) generally opposite the top surface.
Gumpert does not teach a power tool comprising a belt clip disposed on the top surface of the motor housing portion.
However, Klemm teaches a power tool (110; Fig. 1A) having a belt clip (115; Fig. 1A) disposed on the top surface of the motor housing portion (see Fig. 1A showing 115 located on the top surface of the motor housing portion of 110).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Gumpert and Larsen, by adding a belt clip, as taught by Klemm, so the operator can hang the tool on their tool belt when not in use. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gumpert (US 2019/0283227) in view of Klemm (US 2006/0291966), further in view of Larsen (US 2020/0094392).

Claim 15, Gumpert as modified by Klemm teaches the power tool of claim 14, wherein the electronic mode select switch (Gumpert: 10; Fig. 1) and the belt clip extends above the top surface of the motor housing portion (Klemm: see Fig. 1A showing 115 located on the top surface of the motor housing portion of 110).
Gumpert as modified by Klemm does not teach an electronic mode select switch is recessed in the top surface of the motor housing portion.
However, Larsen teaches a power tool (100; Fig. 2) having an electronic mode select switch (115; Fig. 2) is recessed in the top surface of the motor housing portion (see Fig. 2 showing the top view of the motor housing where 115 is located and see Fig. 1 showing a side view where 115 is recessed below a rib). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Gumpert and Klemm, by having the mode switch on the top of the housing, as taught by Larsen, as mere rearrangement of parts that does not affect the function of the tool. 

Claim 16, Gumpert as modified by Klemm teaches the power tool of claim 14.

    PNG
    media_image2.png
    759
    383
    media_image2.png
    Greyscale
Gumpert as modified by Klemm does not teach the top surface of the motor housing portion includes a rib that is disposed at least partially surrounding the electronic mode select switch, wherein the rib is raised above the top surface of the motor housing portion.
However, Larsen teaches a power tool wherein the top surface of the motor housing portion includes a rib (annotated Fig. 2)  that is disposed at least partially surrounding the electronic mode select switch (115; Fig. 2), wherein the rib is raised above the top surface of the motor housing portion (see Fig. 1 showing the rib raised about the top surface of the housing).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Gumpert and Klemm, by having the mode switch on the top of the housing, as taught by Larsen, as mere rearrangement of parts that does not affect the function of the tool and the rib would protect the button from damage. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gumpert (US 2019/0283227) in view of Klemm (US 2006/0291966), further in view Nemetz (US 2006/0156859).

Claim 17, Gumpert as modified by Klemm teaches the power tool of claim 14.
Gumpert as modified by Klemm does not teach the top surface of the motor housing portion includes multiple air vents disposed on the top surface of the motor housing portion.
However, Nemetz teaches a power tool (620; Fig. 27) wherein the top surface of the motor housing portion includes multiple air vents (669; Fig. 27) disposed on the top surface of the motor housing portion (“he cooling fan is vertically aligned with the holes 675 to make the radial expulsion of air easier. This causes air to be drawn in through the air vents 669 formed on the top of the housing 622” ¶[0096]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Gumpert and Klemm, by having air vents of the top of the housing, as taught by Nemetz, for cooling the motor and battery during operation of the tool. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gumpert (US 2019/0283227) in view of Watanabe (US 8,698,430).

Claim 23, Gumpert teaches the power tool of claim 22. 
Gumpert does not teach the power switch is a variable speed power switch.
However, Watanabe teaches a power tool (10; Fig. 1) comprising a variable power switch (30; Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Gumpert, by having a variable speed power switch, as taught by Watanabe, so the operator can change the speed of the drill bit on demand depending on what the operator is trying to drill. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731